office_of_chief_counsel internal_revenue_service memorandum number release date ---------------- ------------ postf-151777-09 uilc date date to ------------------- --------------------------------- associate area_counsel - houston large business international cc lb_i nr hou1 from ---------------------- ---------------------------------------------------- income_tax accounting subject casualty_loss and securitized storm cost_recovery ------------------------------------------------------------------------------ this chief_counsel_advice responds to your request for assistance this advice may not be used or cited as precedent legend taxpayer regulator state statute ------------------------------------------------------------------------------ ---------------------------------------------- -------- ---------------------------------------------------------------------------------------- ---------------------------------------------------------------------------------------- -------------------------------------------------------------------------------- storm ------------------ postf-151777-09 serviceco -------------------------------------------------------- ----------- ---------------------------------------------------------------------- x years bondco issue in connection with ------------- damage a state_agency grants a regulated utility a customer surcharge for storm cost_recovery which the taxpayer securitizes as described in revproc_2005_62 2005_2_cb_507 is the right to the surcharge compensation that reduces the taxpayer's casualty_loss deduction under sec_165 of the internal_revenue_code or is the surcharge includible in gross_income under sec_61 as it is collected from customers conclusion the right to the surcharge is not compensation_for the casualty_loss under sec_165 instead the surcharge is includible in gross_income as future sales are made under sec_61 and cannot be excluded under sec_111 facts the taxpayer is an investor-owned ---------------------utility regulated by regulator state enacted legislation see statute permitting utilities to recover disaster restoration costs through a financing order issued by regulator under such an order as described in revproc_2005_62 a utility is authorized to issue bonds in the amount of specified costs approved in the financing order and to recover those costs plus the costs of financing through a non-bypassable surcharge based on consumption by customers state pledged in statute that ------------------------------------------------------------------------------ -------------------------------------------------------- however the bonds were not debts of state-------------------------------------------------------------------------------------------------------------- ------------------------------------------------------- storm caused extensive damage to assets in the taxpayer's ------------------------------------- ------------------system the loss was not covered by third-party insurance this memorandum does not address related issues such as the amount of the casualty_loss deduction or the tax treatment of recovery costs a non-bypassable charge is one that is imposed on a distribution customer even if the customer chooses to purchase ---------- from a third-party supplier postf-151777-09 regulator issued a financing order under statute authorizing serviceco a subsidiary of the taxpayer to securitize specified costs related to storm to be funded by a customer surcharge over x years following the procedure described in revproc_2005_62 serviceco transferred the right to the surcharge to a wholly-owned subsidiary bondco which issued bonds in the amount of the specified storm recovery costs and transferred the proceeds to the taxpayer serviceco collects the surcharge through certain intermediaries as ------------ is sold and uses the funds to service the storm recovery bonds the surcharge may appear as a separate line item on customers' bills under a statutory true-up provision incorporated in the financing order the surcharge is reviewed and adjusted periodically by serviceco and regulator to ensure the expected recovery_of amounts sufficient to service the bonds prospective bondholders are advised that repayment of principal and interest may be affected by certain factors including changes in customer consumption or the bankruptcy of serviceco and that the surcharge cannot be imposed longer than x years law and analysis sec_165 allows a deduction for any sustained loss not_compensated_for_by_insurance_or_otherwise sec_61 provides that gross_income means all income from whatever source derived except as otherwise provided sec_111 provides that gross_income does not include income attributable to the recovery_of an amount deducted in a prior tax_year to the extent that amount did not reduce tax reimbursement for a casualty_loss is excludable from income under sec_111 to the extent of the amount of the casualty_loss sustained that did not result in a tax_benefit see revrul_71_161 1971_1_cb_76 disaster relief payments received by casualty victims a casualty_loss is not deductible under sec_165 to the extent that a taxpayer receives compensation or reimbursement such as insurance or a government disaster grant under sec_61 and sec_111 the compensation payments are excluded from gross_income to the extent the loss was not deductible revrul_71_161 a taxpayer who self-insures however and is able to recover the cost of a loss through its business operations is not treated as receiving compensation_for the loss the loss is deductible and the business income is included in gross_income the taxpayer had ------------------------------------------------------------------------------------------------------------------ ----------------------------------------------------------------------------------------------- postf-151777-09 when a regulated taxpayer is authorized to recover loss restoration expenses through an amount it can charge for goods or services the situation has a dual character on the one hand the charge is to some extent structured as compensation_for the loss in the present case as the agents point out the financing order issued by regulator authorized the recovery_of specific storm recovery costs and such costs are acceptable as a measure of the loss of value caused by a casualty see sec_1_165-7 a ii of the income_tax regulations but the charge is also structured as compensation_for goods or services the government does not reimburse the taxpayer the taxpayer can only recover the surcharge as part of what it collects by selling ------------- to customers a charge for the provision of goods or services is generally includible in income under sec_61 as and if the charge is collected this dual character requires a determination as to which characterization prevails for tax purposes an amount can either be excludable compensation_for a loss or includible_compensation for goods and services it cannot be both in the present case we conclude that the surcharge is not compensation_for the taxpayer's casualty_loss under sec_165 and sec_111 instead it is includible in the taxpayer's gross_income as it sells ------------ under sec_61 this conclusion is supported by authorities under both sec_165 and sec_61 in 29_bta_1109 aff'd 75_f2d_255 2d cir the taxpayer and two others were the beneficial owners of three brokerage accounts that were opened at the recommendation of a wealthy friend who desiring to assist them in making money on the stock market guaranteed the accounts the court held that the taxpayer's subsequent losses were not deductible under the predecessor to sec_165 because of the guarantee in 63_tc_21 which involved federal disaster relief payments the tax_court determined that the general term or otherwise in sec_165 must be construed consistently with the specific term_insurance the court stated that the general purpose of insurance is to spread the risk of loss from any peril among a large number of those who are exposed to a similar peril the court held that the disaster relief payments were compensation_for the taxpayers' casualty_loss in 74_tc_725 the court citing shanahan determined that the phrase insurance or otherwise in an analogous provision sec_2054 sec_4 the agents in the present case argue that the determination of deductibility must be made under sec_165 and that the treatment of the proceeds under sec_61 and sec_111 simply follows from that determination we do not view the analysis as depending on which provision is considered first or whether one provision trumps another rather a determination as to the character of the transaction is made which is then reflected in consistent results under the applicable provisions postf-151777-09 contemplates that the type of compensation received must be such that it was structured to replace what was lost id pincite the court held that a disbursement from a_trust fund established by a state bar association in compensation_for losses_incurred due to an attorney's unethical behavior was in the nature of insurance in 16_tc_1084 aff'd on another issue 196_f2d_923 1st cir interpreting the phrase insurance or otherwise the service argued that loss resulting from the abandonment of an elevated railway structure was compensated for by legislation providing for state payments guaranteeing the taxpayer operating profits sufficient to pay dividends the court held that the state payments were not compensation_for the loss stating that the statute undertook to assure petitioner a given level of income after providing for various charges including losses representing the cost of operation id pincite revrul_87_117 1987_2_cb_61 considers a regulated_public_utility that abandoned a partially-completed nuclear plant the ratemaking authority in determining to grant the utility a subsequent rate increase permitted the utility to amortize the cost of the plant over a specified number of years and include that amortization in its cost of service for ratemaking purposes holding that the rate increase does not reduce the utility's loss deduction on abandoning the plant the ruling reasons that although the utility commission may give consideration to the fact that a utility suffered a loss in determining whether a rate increase is warranted the rate is not structured to reimburse the utility for its loss rather the rate increase is structured to enable the utility to perform its functions of serving its customers at a fair charge while at the same time maintaining its financial integrity and its ability to attract capital at reasonable terms by paying its investors a reasonable rate of return on their investment the ruling notes that the increased revenue is taxable_income to the utility revrul_87_117 also draws an analogy to an unregulated taxpayer if taxpayer were not a regulated company it could raise its price at will and revenues produced by its price increase could not be considered as compensation_for a loss by insurance or otherwise the governmental grant of authority to increase rates is of the same nature as a price increase by an unregulated company the function of the utility commission is merely to assure that the increase is warranted the agents in the present case argue that boston elevated and revrul_87_117 are distinguishable because the financing order issued by the state regulator in this case authorized the recovery_of specific storm recovery costs with interest outside the normal ratemaking process they cite to -------------------------------------------------------------- ---------------------------------that the taxpayer would be able to recover its storm-related costs in addition they note serviceco transferred the right to the surcharge to bondco in return for cash finally while the bonds issued by bondco were not backed by the full faith and credit of the government state did pledge----------------------------------- ---------------------------------------------------------------------------------------- and regulator was postf-151777-09 authorized to review and adjust the surcharge to help ensure timely payment of the bond liability the agents also criticize the analogy drawn in revrul_87_117 between regulated and unregulated taxpayers they argue that an unregulated company cannot in fact raise its price at will to cover increased costs rather its prices are set by market competition and there is a significant risk that it will not recover increased costs arguably therefore the regulated taxpayer who qualifies for a surcharge of this type is receiving a benefit the unregulated taxpayer does not enjoy and this benefit should be recognized for tax purposes by treating the surcharge as compensation_for the loss on balance however we conclude that this situation is not sufficiently distinguishable from the situation considered in revrul_87_117 to call for a different result presumably if the taxpayer's storm recovery costs had been considered by regulator in the normal ratemaking process under revrul_87_117 this would not have been viewed as compensation_for the loss the securitization provides the taxpayer access to funds sooner than it might otherwise have under the normal ratemaking process avoiding so-called regulatory lag and without incurring the costs of traditional third- party financing however the fact that a taxpayer borrows funds to recover from a loss does not mean that the proceeds of the borrowing are compensation_for the loss so long as the taxpayer remains liable to repay the loan as in revrul_87_117 the surcharge is not a payment from the state it is a charge customers will pay in order to receive ------------ and repayment of the bond liability is dependent on the taxpayer's making sufficient future sales to customers over the next x years in this respect the situation is unlike insurance grants and similar compensation it is not necessary to provide goods or services in order to obtain insurance proceeds or a disaster grant with respect to the analogy between regulated and unregulated taxpayers drawn in revrul_87_117 we recognize that the proposition that an unregulated taxpayer can or does raise prices to cover increased costs is debatable as an economic matter an unregulated company generally charges what the market will bear however the basic underlying analogy holds true a company is regulated precisely because it has monopoly or quasi-monopoly power and a policy decision has been made not to allow it to charge what the market will bear but instead to permit it to recover at most certain costs plus a specified rate of return it is quite possible that in the absence of regulation this taxpayer would have been able to charge or would already be charging a rate that would more than recoup the storm-recovery costs and that would not be treated for tax purposes as compensation_for its loss it is also possible that as disclosed to prospective bondholders consumption patterns may change such that the taxpayer will not make sufficient sales in x years to pay off the bonds the underlying point is that regulated taxpayers are taxed based on the general assumption that the rates set by the regulators - what customers must pay to receive goods or services - postf-151777-09 are equivalent to market rates for an unregulated taxpayer and are includible as such in gross_income from business operations the conclusion that the surcharge is includible in income when it is collected not excludable under sec_111 is also supported by authority under sec_61 in revproc_2005_52 2005_2_cb_507 the service established safe-harbor treatment for securitizations of the type considered here generally the revenue_procedure applies when a public_utility obtains a financing order pursuant to state legislation that - facilitates the recovery_of certain specified costs incurred by a public_utility company authorizes the public_utility commission to issue a financing order determining the amount of specified costs provides that the utility acquires an intangible_property right to charge collect and receive amounts necessary to provide for the full recovery_of the specified costs determined to be recoverable guarantees that neither the state nor any of its agencies has the authority to reduce or impair the value of the intangible_property right provides procedures assuring that the sale assignment or other transfer of the intangible_property right from the utility to a financing_entity that is wholly owned directly or indirectly by the utility will be perfected under state law as an absolute transfer of the utility's right title and interest in the property and authorizes the securitization of the intangible_property right to recover the specified costs through the issuance of bonds notes other evidences of indebtedness or certificates of participation or beneficial_interest that are issued pursuant to an indenture contract or other agreement of a utility or a financing_entity that is wholly owned directly or indirectly by the utility if the requirements of the safe_harbor are satisfied the following tax treatment applies under of the revenue_procedure dollar_figure the utility will be treated as not recognizing gross_income upon - the agents also argue that revrul_87_117 is distinguishable from the present case because the decision to abandon the plant in revrul_87_117 was a voluntary decision and therefore not an insurable event unlike the present case the rationale of the revenue_ruling does not depend on this distinction however and neither the regulations nor the case law draw a distinction based on whether a loss was a casualty or noncasualty loss whether the risk of loss was insurable or the degree to which the loss was voluntary see reg sec_1_165-1 dunne no deduction for stock losses where a friend agreed to indemnify taxpayer the revenue_procedure superseded revproc_2002_49 2002_2_cb_172 which was restricted to securitization of stranded costs resulting from the deregulation of electric generation operations postf-151777-09 the receipt of a financing order that creates an intangible_property right in the amount of the specified costs that may be recovered through securitization the receipt of cash or other valuable consideration in exchange for the transfer of that property right to a financing_entity that is wholly owned directly or indirectly by the utility or the receipt of cash or other valuable consideration in exchange for securitized instruments issued by the financing_entity that is wholly owned directly or indirectly by the utility dollar_figure the securitized instruments described in section dollar_figure will be treated as obligations of the utility dollar_figure the non-bypassable charges are gross_income to the utility recognized under the utility's usual method_of_accounting the agents agree that the taxpayer's securitization met the requirements of revproc_2005_52 but they point out that while dollar_figure of the revenue_procedure provides that a qualifying securitization does not result in the recognition of gross_income at the time it occurs the revenue_procedure does not by its terms prohibit treating the securitization as reimbursement that reduces a deduction under dollar_figure and dollar_figure of revproc_2005_52 however the bonds issued by bondco are treated as obligations of serviceco and the surcharges are gross_income to serviceco when they accrue as discussed above both these determinations are incompatible with a finding that the right to the surcharge was compensation that reduced the taxpayer's casualty losses borrowed funds are not compensation_for a loss and inclusion of the surcharge in gross_income as it is collected is inconsistent with treating it as reimbursement for a past loss excludible from income under sec_111 more generally the revenue_procedure can be read as an indication that in these particular circumstances the service has chosen to characterize the surcharge as income from future operations not as a current benefit to be taken into account in the year the securitization occurs if so then treatment of the right to the surcharge or the proceeds of the bond issuance as a reduction in an otherwise allowable deduction is inconsistent with the intent of the safe_harbor accordingly we conclude that under sec_165 the taxpayer's casualty_loss deductions are not reduced by the proceeds of the bond issuance under sec_61 the taxpayer must include the surcharge amounts as income from future sales and cannot treat them as an excludible recovery under sec_111 revproc_2005_62 notes that these securitization statutes are unique to regulated utilities and the tax treatment allowed by the revenue_procedure is peculiar to these situations postf-151777-09 this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions by _____________________________ ------------------------- ---------------------------------- income_tax accounting
